Title: James Monroe to Thomas Jefferson, 23 February 1817
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            washington Feby 23. 1817
          
          I had the pleasure to receive the letter which you forwarded to me through Col: Trumbull, & to apply it, with the best effect, to the purpose for which it was intended. Congress passed a law, under which a contract has been concluded with him, for the painting of four pieces; the declaration of Independance; the surrender of Burgoyne, that of Cornwallis; & the resignation of Genl washington. For these he is to receive 32.000. dolrs, 8000. in advance, and 6. on the completion of each picture. I am satisfied that he owes this tribute of respect, principally, to your favorable opinion of his merit.
          To your friendship, & good wishes in my favor, I have always had the greatest sensibility, and shall continue to have. The time is approaching, when I shall commence the duties of the trust suggested in your last, the difficulties of which, have been felt, in a certain degree, even in the present stage; particularly in the formation of the administration with which I am to act. On full consideration of all circumstances, I have thought that it would produce a bad effect, to place any one  from this quarter of the union, in the dept of state, or from the south or west. You know how much has been said to impress a belief, on the country, north, & East of this, that the citizens from Virga, holding the Presidency, have made appointments to that dept, to secure the sucession, from it, to the Presidency, of the person who happend to be from that state. my opinion is, that those of that state, who have been elected to the Presidency, would have obtain’d that proof of the public confidence, had they not previously filled the dept of state, except myself, & that my service in another dept, contributed more to overcome prejudices against my election, than that in the dept of state. It is however, not sufficient, that this allegation is unfounded. much effect has been produc’d by it; so much, indeed, that I am inclind, to believe, that if I nominated any one from this quarter [including the south & west, which in relation to such a nomination at this time, would be viewed in the same light] I should embody against the approaching admn, principally, to defeat, the suspected arrangment for the sucession, the whole of the country, north, of the Delaware, immediately, and that, the rest, to the Potowk, would be likely to follow it My wish is to prevent such a combination, the  ill effect of which, would be so sensibly felt, on so many important public interests, among which, the just claims, according to the relative merit of the parties, of persons, in this quarter, ought not to be disregarded. With this view, I have thought it adviseable, to select a person for the dept of state, from the Eastern States, in consequence of which my attention has been turnd to Mr Adams, who by his age, long  experience in our foreign affairs, and adoption into the republican party, seems to have superior pretentions to any there. To Mr Crawford I have intimated my sincere desire that he will remain where he is. To Mr Clay, the dept of war was offer’d, which he declind. It is offerd to Gov Shelby, who will be nominated to it before his answer is recd. Mr Crowninshield it is understood will remain in the navy dept. I can hardly hope, that our southern gentlemen, who have good pretentions, will enter fully into this view of the subject, but having formd my opinion, on great consideration, I shall probably adhere to it.
          On our affairs, generally, I will take some opportunity, soon, of writing you, if, indeed, I cannot, make a visit to our neighborhood, which I have wished & intended. I beg you to be assurd of my constant and affectionate regard & great respect
          Jas Monroe
        